NO. 4-07-0150               Filed 4/21/08

                       IN THE APPELLATE COURT

                             OF ILLINOIS

                           FOURTH DISTRICT


THE PEOPLE OF THE STATE OF ILLINOIS,       )     Appeal from
          Plaintiff-Appellee,              )     Circuit Court of
          v.                               )     Champaign County
EARL G. EHLEY,                             )     No. 06DT707
          Defendant-Appellant.             )
                                           )     Honorable
                                           )     Richard P. Klaus,
                                           )     Judge Presiding.


          JUSTICE MYERSCOUGH delivered the opinion of the court:

          In October 2006, defendant, Earl G. Ehley, was involved

in a motor-vehicle accident and transported to the emergency room

at Carle Hospital.    Once there, medical personnel performed

chemical testing on defendant's blood, which revealed a blood-

alcohol concentration (BAC) of 0.204.      Thereafter, Deputy Jeff

Verckler of the Champaign County sheriff's department arrested

defendant for driving under the influence (DUI) (625 ILCS 5/11-

501 (West 2006)) of alcohol, read him the warning-to-motorists

notice, and requested defendant submit to chemical testing but

did not tell defendant of the test performed by medical

personnel.   Defendant refused to submit to chemical testing.

After the Secretary of State suspended defendant's license for

the refusal, defendant filed a petition to rescind his statutory

summary suspension.    Following a hearing, the trial court found
defendant failed to make a prima facie case for rescission and

granted the State's motion for a directed finding.

           On appeal, defendant argues that once blood is drawn

and tested pursuant to emergency medical treatment, implied

consent is satisfied and no further request for chemical testing

by law enforcement is necessary or appropriate.     This argument

requires an examination of two sections of the Illinois Vehicle

Code (Vehicle Code) (625 ILCS 5/11-501.1, 11-501.4(a) (West

2006)).   Section 11-501.1 of the Vehicle Code (625 ILCS 5/11-

501.1 (West 2006)) (the law-enforcement-directed testing

provision) provides as follows: (1) an arresting officer may

request that a motorist submit to chemical testing; (2) a

motorist's refusal to submit to testing will result in statutory

summary suspension; and (3) the test results are admissible in

any civil or criminal action arising out of the DUI arrest.     625

ILCS 5/11-501.1(a),(c) (West 2006).      Section 11-501.4(a) of the

Vehicle Code (625 ILCS 5/11-501.4(a) (West 2006)) (the medical-

personnel-directed testing provision)     provides that the results

of chemical testing performed by medical personnel--but not at

the request of the arresting officer--while a person is receiving

medical treatment in a hospital emergency room for injuries

resulting from a motor-vehicle accident are admissible in

criminal prosecutions for DUI.    For the reasons that follow, we

affirm.


                                 - 2 -
                           I. BACKGROUND

          On October 7, 2006, defendant was arrested for DUI (625

ILCS 5/11-501(a)(2) (West 2006)).   The arresting officer, Deputy

Verckler, prepared a sworn report indicating defendant refused to

submit to chemical testing.   The sworn report identified the

following as reasonable grounds for believing defendant violated

section 11-501 of the Vehicle Code: (1) defendant was at fault in

a two-vehicle accident when he ran a red light; (2) defendant had

an odor of alcohol on his breath and a bar stamp on his hand; and

(3) blood taken at the hospital for emergency treatment disclosed

a BAC of 0.204.   The citation issued to defendant indicated

personal injury ("driver injury only" was not marked on the

citation) had occurred as a result of the accident.   Thereafter,

the office of the Secretary of State notified defendant that his

driver's license was suspended for three years, effective

November 22, 2006.

          On December 4, 2006, defendant filed a petition to

rescind the statutory summary suspension.   Defendant asserted

that he did not refuse to submit to or fail to complete chemical

testing upon the request of the arresting officer.

          On January 26, 2007, the trial court held a hearing on

defendant's petition to rescind the statutory summary suspension.

Defendant testified that on October 7, 2006, he was involved in a

motor-vehicle accident that rendered him unconscious.   Defendant


                               - 3 -
was taken by ambulance to the hospital and admitted to the

intensive-care unit (ICU).   Defendant had no recollection of

having a conversation with a police officer.     Defendant did not

recall being asked to give a breath or blood test or consenting

or refusing to consent to such testing.   Before defendant left

the hospital, a nurse told him that his blood had been tested to

determine his BAC.

           On cross-examination, defendant recalled that on

Saturday, October 6, 2006, from approximately 9 p.m. to 11:45

p.m., he was at a bar.   He drank eight beers.   Defendant recalled

driving toward the railroad tracks on Airport Road and trying to

stop.   The next thing he remembered was waking up in the ICU.

           After defendant's testimony, the State moved for a

directed finding.    Because defendant recalled nothing, the State

argued he had failed to make a prima facie case that he did not

refuse chemical testing.   The State pointed out that the

arresting officer's sworn report indicated defendant's blood had

been drawn and testing disclosed a BAC of 0.204.    The State

argued, however, that this did not demonstrate defendant

consented because it was not chemical testing performed at the

request of the arresting officer.

           Defendant argued he made a prima facie case that he did

not refuse chemical testing.   Defendant argued that Deputy

Verckler knew defendant's BAC when he completed his report.


                                - 4 -
Defendant claimed that Deputy Verckler's report, indicating

defendant refused testing, was "disingenuous at best."

          The trial court noted that defendant had presented no

evidence indicating that the chemical test disclosing the 0.204

BAC was administered at the direction of the arresting officer as

provided in section 11-501.1(a) of the Vehicle Code (625 ILCS

5/11-501.1(a) (West 2006) (providing that any person who drives a

motor vehicle is deemed to have given consent to testing to

determine whether he is intoxicated and that such test "shall be

administered at the direction of the arresting officer")).    The

court asked defendant what evidence he presented would enable the

court to make that finding.

          Given the evidence that the citations were issued and

defendant's BAC had been obtained before he left the hospital,

defendant argued he could reasonably assume that he had

consented.   Defendant stated that if testimony from the officer

was necessary, he wanted to reopen the evidence.   Over the

State's objection, the trial court allowed defendant to reopen

the evidence.

          Deputy Verckler testified that on October 7, 2006, he

investigated an accident that occurred on Airport Road in

Champaign County.   Deputy Verckler briefly talked to witnesses at

the scene, had the vehicles towed, and took a few measurements.

Thereafter, Deputy Verckler went to Carle Hospital to make


                               - 5 -
contact with defendant.

          Upon his arrival at the hospital, Deputy Verckler spoke

to hospital staff about defendant's condition and asked the staff

whether blood had been taken.   Hospital staff told him

defendant's BAC was 0.204.

          Deputy Verckler went to the ICU to see defendant.

Defendant had four or five nurses working around him.     Defendant

had a breathing tube down his throat, and his arms were

restrained because he was struggling with the nurses.     Defendant

appeared to be going in and out of consciousness.   Deputy

Verckler did not interfere and just waited.

          Deputy Verckler believed he had probable cause to

charge defendant with DUI based on (1) statements of a witness at

the scene and the nurses that they could smell alcohol on

defendant; (2) the bar stamp on defendant's hand; and (3) the BAC

results from the hospital.   Therefore, Deputy Verckler wrote

defendant a citation.

          Deputy Verckler intended to "read this to him

unconscious, because he's not deemed to withdraw consent."

However, by the time Deputy Verckler completed the citation and

started talking to defendant, defendant appeared more coherent.

Defendant could see and respond to Deputy Verckler.   Deputy

Verckler asked defendant if he knew where he was.   Deputy

Verckler did not recall whether defendant shook his head "yes" or


                                - 6 -
"no."   Deputy Verckler told defendant he was in an accident, had

obviously been drinking, and was technically being placed under

arrest for DUI but would stay at the hospital.    Deputy Verckler

then told defendant he was going to read the warning to motorist

to him and ask if he wanted to consent to a blood and urine draw.

Because defendant was now responding to him and shaking his head,

Deputy Verckler changed his original plan to simply read the

warning to defendant and take the blood and urine.

           Deputy Verckler read the warning to motorist and asked

defendant if he wanted to give blood and urine to be tested.

Defendant shook his head no.   Deputy Verckler then testified that

he wanted to be sure, so he said, "just so I understand, you are

refusing, then?"   Defendant shook his head "yes."   According to

Deputy Verckler, defendant "didn't talk; but he confirmed it

twice."   Deputy Verckler did not recall whether he told defendant

he already had his BAC results, but he usually did not tell that

to motorists.

           On cross-examination, Deputy Verckler testified that he

did not direct hospital personnel to draw blood from defendant.

It had already been done, and the results had come back when

Deputy Verckler arrived at the hospital.

           After Deputy Verckler testified, the State renewed its

motion for a directed finding.    The trial court noted that

defendant did not recall what happened and did not rebut the


                                 - 7 -
deputy's testimony.    The court also noted that the evidence

clearly established that defendant's BAC was obtained through a

blood draw at the hospital before Deputy Verckler arrived at the

hospital.    As such, the court found it would be impossible to

conclude that the test was performed at the direction of the

officer.    Consequently, the court granted the State's motion for

a directed finding and denied the petition to rescind the

statutory summary suspension.

            This appeal followed.

                            II. ANALYSIS

            A. Defendant Did Raise a Statutory Ground To
                  Challenge his Summary Suspension

            The State argues that defendant has not raised a ground

permitted by section 2-118.1(b) of the Vehicle Code (625 ILCS

5/2-118.1(b) (West 2006)), which limits the issues that can be

raised in a petition to rescind a statutory summary suspension.

We disagree.

            A petition to rescind a statutory summary suspension

must state the grounds upon which the summary suspension should

be rescinded.    People v. McClure, 218 Ill. 2d 375, 380, 843
N.E.2d 308, 311 (2006).    By statute, the grounds upon which the

petition may be based are limited to whether (1) the motorist was

lawfully arrested for DUI; (2) the arresting officer had

reasonable grounds to believe that the motorist was under the

influence of alcohol, drugs, or both; (3) the motorist refused to

                                - 8 -
submit to chemical testing after being advised that such refusal

would result in a statutory summary suspension of driving

privileges; and (4) the motorist submitted to chemical testing

and failed the test.   See 625 ILCS 5/2-118.1(b) (West 2006).     The

supreme court has also held that the trial court is implicitly

authorized to consider defects in the officer's sworn report (see

People v. Badoud, 122 Ill. 2d 50, 54, 521 N.E.2d 884, 886 (1988))

and challenges to the validity of the chemical test (see People

v. Hamilton, 118 Ill. 2d 153, 160, 514 N.E.2d 965, 969 (1987)).

          In his petition, defendant alleged he did not refuse to

submit to and/or complete the required chemical test upon request

of the arresting officer.   On appeal, defendant essentially

argues that he did not refuse to submit to the chemical testing

because the relevant statutory provisions can be interpreted to

provide that once chemical testing is performed by medical

personnel pursuant to section 11-501.4 of the Vehicle Code, the

arresting officer cannot ask a motorist to perform further

chemical tests.   That is, according to defendant, if the

arresting officer cannot ask for further testing, the motorist

cannot be charged with having refused.    Because this argument

challenges whether defendant refused to submit to chemical

testing, defendant has raised a proper ground for a petition to

rescind a statutory summary suspension.    See 625 ILCS 5/2-

118.1(b)(3) (West 2006) (whether the motorist refused to submit


                               - 9 -
to chemical testing after being advised that such refusal would

result in a statutory summary suspension of driving privileges is

a proper ground to raise in a petition to rescind the statutory

summary suspension).

              B. The Trial Court Properly Granted the
                State's Motion for a Directed Finding

          Defendant argues the trial court erred when it granted

the State's motion for a directed finding.     We disagree.

                       1. Standard of Review

          The parties dispute the appropriate standard of review.

Defendant argues this court reviews de novo whether a defendant

has made a prima facie case to rescind statutory summary

suspension.   Defendant also argues this case essentially involves

statutory interpretation, which is also reviewed de novo.

          The State argues that where, as here, the trial court's

decision on whether a defendant made a prima facie case involves

a credibility determination, that decision will not be disturbed

unless it is against the manifest weight of the evidence.     The

State rejects defendant's characterization of the issue as one of

statutory interpretation because (1) the statute permitted what

occurred here, and (2) defendant seeks judicial intervention in a

legislative scheme that he does not claim is unconstitutional.

          In a statutory summary suspension hearing, the

defendant motorist bears the burden of proof to establish a prima

facie case for rescission.   People v. Granados, 332 Ill. App. 3d

                               - 10 -
860, 862, 773 N.E.2d 1272, 1274 (2002).   The defendant must

satisfy his burden of proof by a preponderance of the evidence.

Granados, 332 Ill. App. 3d at 862, 773 N.E.2d at 1274.   After the

defendant establishes a prima facie case, the burden shifts to

the State to come forward with evidence justifying the

suspension.   People v. Smith, 172 Ill. 2d 289, 295, 665 N.E.2d
1215, 1217-18 (1996).   A trial court's factual findings on a

petition to rescind will be reversed only where such findings are

against the manifest weight of the evidence.   People v. Rush, 319
Ill. App. 3d 34, 38, 745 N.E.2d 157, 161 (2001).

          However, when the trial court's determination is based

solely on the review of written documents, the appellate court

reviews de novo the determination that the defendant failed to

make a prima facie case.   People v. Rozela, 345 Ill. App. 3d 217,

222, 802 N.E.2d 372, 376 (2003).   Moreover, where the ultimate

issue involves statutory construction, review is also de novo.

People v. Kavanaugh, 362 Ill. App. 3d 690, 695, 840 N.E.2d 807,

811 (2005) (review is de novo in statutory summary suspension

case where the ultimate issue was whether the Vehicle Code

imposed a duty on the arresting officer to make sure defendant

was not confused about whether he was being offered a preliminary

breath test or a breath test admissible in a DUI prosecution).

          In this case, the issue is one of statutory

construction, i.e., whether testing performed pursuant to section


                              - 11 -
11-501.4(a) precludes an arresting officer from seeking further

chemical testing under section 11-501.1(a), thereby rendering a

refusal of further chemical testing a nullity.   The trial court

concluded in the negative and therefore found defendant had

failed to make a prima facie case for rescission.   This court

reviews that finding de novo.

      2. Defendant Failed To Make a Prima Facie Case That
               He Did Not Refuse Chemical Testing

          Defendant argues the legislature has created a loophole

by which the State can derive the benefit of having the BAC

admitted into evidence pursuant to section 11-501.4(a) of the

Vehicle Code (625 ILCS 5/11-501.4(a) (West 2006)) and still

derive the benefit of arguing that a motorist refused to submit

to chemical testing requested by the arresting officer pursuant

to section 11-501.1(a) of the Vehicle Code (625 ILCS 5/11-

501.1(a) (West 2006)).   In doing so, according to defendant, the

State can punish a motorist for being in excess of the legal

limit and further punish a motorist by imposing harsher penalties

for his refusal to consent to further chemical testing.

         a. Examination of Statutory Summary Suspension
                       and Implied Consent

          Pursuant to the implied-consent statute, section 11-

501.1 of the Vehicle Code (625 ILCS 5/11-501.1 (West 2006)), any

motorist driving on an Illinois public highway who is arrested

for DUI is deemed to have consented to chemical testing of the


                                - 12 -
blood, breath, or urine to determine his BAC.    People v. Fisher,

184 Ill. 2d 441, 444, 705 N.E.2d 67, 69-70 (1998).    A "person who

is dead, unconscious, or who is otherwise in a condition

rendering the person incapable of refusal, shall be deemed not to

have withdrawn the consent" provided in section 11-501.1(a) of

the Vehicle Code (625 ILCS 5/11-501.1(b) (West 2006)).

Otherwise, if the motorist is not dead, unconscious, or in a

condition rendering him incapable of refusal, the arrested

motorist may withdraw the implied consent and refuse testing.

Fisher, 184 Ill. 2d at 444, 705 N.E.2d at 70.

           A person asked to submit to law-enforcement-directed

testing pursuant to section 11-501.1(a) must be warned by the

officer that (1) refusing to submit to a test will result in a

statutory summary suspension and (2) submitting to a test that

shows an alcohol concentration of 0.08 or greater will result in

statutory summary suspension.    625 ILCS 5/11-501.1(c) (West

2006).   The Illinois Supreme Court has repeatedly stated that the

warnings are not meant to enable an "'informed choice'" but are

an evidence-gathering tool for the State.    People v. Johnson, 197
Ill. 2d 478, 486-87, 758 N.E.2d 805, 810-11 (2001).    That is, the

suspension provisions are meant to motivate drivers to submit to

testing.   Johnson, 197 Ill. 2d at 487, 758 N.E.2d at 811.

           The length of the administrative suspension for a

refusal depends on the motorist's past record.    See 625 ILCS 5/6-


                                - 13 -
208.1(a) (West 2006).    In this case, defendant was not a first-

time offender.   Therefore, the Secretary of State administra-

tively suspended defendant's license for three years rather than

one year.   See 625 ILCS 5/6-208.1(a)(3) (West 2006).   The

statutory-summary-suspension procedure is civil in nature and not

part of the criminal prosecution for DUI.     Fisher, 184 Ill. 2d at

445, 705 N.E.2d at 70.

      b. The Vehicle Code's Statutory Provisions Relating
     to Law-Enforcement-Directed Testing (Section 11-501.1)
             and Medical-Personnel-Directed Testing
           (Section 11-501.4(a)) Operate Independently

            Section 11-501.1(a) of the Vehicle Code (625 ILCS 5/11-

501.1(a) (West 2006)) addresses chemical testing performed at the

direction of the arresting officer.     When a police officer asks a

motorist to submit to a chemical test, the officer shall warn the

motorist of the consequences of both refusing to submit to the

test and of submitting to the test if the motorist's drug and/or

alcohol concentration exceed legal limits.    See 625 ILCS 5/11-

501.1(c) (West 2006).    If the motorist refuses testing, or the

test discloses a drug and/or alcohol concentration above the

legal limit, the officer must submit a sworn report to the proper

circuit court and the Secretary of State.    See 625 ILCS 5/11-

501.1(d) (West 2006).    The Secretary of State must, upon receipt

of the sworn report, enter the appropriate statutory summary

suspension.   See 625 ILCS 5/11-501.1(e) (West 2006).

            The results of tests performed pursuant to section 11-

                               - 14 -
501.1(a) of the Vehicle Code (625 ILCS 5/11-501.1(a) (West 2006))

are admissible in any civil or criminal action arising out of a

defendant's arrest for a DUI offense, a similar local ordinance,

or a statutory-summary-suspension proceeding, so long as certain

requirements, such as the blood being taken by a qualified

person, are met.   See 625 ILCS 5/11-501.2(a) (West 2006).

          In contrast, section 11-501.4(a) of the Vehicle Code

(625 ILCS 5/11-501.4(a) (West 2006)) which pertains to medical-

personnel-directed testing, provides that the results of blood

tests performed by medical personnel while a person is receiving

medical treatment in a hospital emergency room are only admissi-

ble in evidence in prosecutions for DUI, similar provisions of a

local ordinance, or reckless homicide prosecutions, so long as

certain criteria are met.   See 625 ILCS 5/11-501.4(a) (West

2006).   Specifically, section 11-501.4(a)(1) provides as follows:

                "Notwithstanding any other provision of

          law, the results of blood tests performed for

          the purpose of determining the content of

          alcohol *** of an individual's blood con-

          ducted upon persons receiving medical treat-

          ment in a hospital emergency room are admis-

          sible in evidence as a business[-]record

          exception to the hearsay rule only in prose-

          cutions for any violation of [s]ection 11-501


                              - 15 -
          of [the Vehicle] Code or a similar provision

          of a local ordinance, or in prosecutions for

          reckless homicide brought under the Criminal

          Code of 1961, when each of the following

          criteria are met:

               (1) the chemical tests performed upon an

          individual's blood were ordered in the regu-

          lar course of providing emergency medical

          treatment and not at the request of

          law[-]enforcement authorities."   625 ILCS

          5/11-501.4(a)(1) (West 2006).

Section 11-501.4 contains additional criteria, but the parties do

not dispute the criteria contained in section 11-501.4 were met.

          Defendant asks this court to close the alleged loophole

by interpreting the statutes "as they were surely intended."

Defendant asserts that section 11-501.4 of the Vehicle Code (625

ILCS 5/11-501.4 (West 2006)) can be interpreted to provide that

once blood is taken and tested pursuant to emergency medical

treatment, implied consent is satisfied, and no further inquiry

by law enforcement is necessary or appropriate as to the issue of

chemical testing.

          When construing a statute, the primary consideration is

to determine and give effect to the legislature's intent.    People

v. Skillom, 361 Ill. App. 3d 901, 906, 838 N.E.2d 117, 122


                              - 16 -
(2005).   A court must consider the statute in its entirety.

People v. Davis, 199 Ill. 2d 130, 135, 766 N.E.2d 641, 644

(2002).   "The most reliable indicator of legislative intent is

the language of the statute, which, if plain and unambiguous,

must be read without exception, limitation, or other condition."

Davis, 199 Ill. 2d at 135, 766 N.E.2d at 644.   Statutory inter-

pretation is not a means by which this court may rewrite statutes

in "ways that contravene their clear and unambiguous language."

People v. Bywater, 223 Ill. 2d 477, 485, 861 N.E.2d 989, 994

(2006).

           The purpose of the statutory-summary-suspension proce-

dure is to quickly remove impaired drivers from the highway.

Kavanaugh, 362 Ill. App. 3d at 695, 840 N.E.2d at 811.   Section

11-501.1 of the Vehicle Code (625 ILCS 5/11-501.1 (West 2006))

should be liberally construed to accomplish that purpose.

Kavanaugh, 362 Ill. App. 3d at 695, 840 N.E.2d at 811.   In fact,

the legislature enacted the statutory-summary-suspension proce-

dure as a system separate from criminal prosecutions "[i]n

recognition of the fact that it often takes a very long time for

the State to prosecute impaired drivers and remove their drivers'

licenses."   People v. Moore, 138 Ill. 2d 162, 166, 561 N.E.2d
648, 650 (1990).

           In this case, the plain language of sections 11-501.1

and 11-501.4(a) indicate that each applies to a distinct situa-


                              - 17 -
tion.   That is, the results of medical-personnel-directed testing

are admissible only in DUI prosecutions, similar provisions of

local ordinances, or in reckless-homicide prosecutions and are

not admissible in statutory-summary-suspension proceedings.    See

People v. Massie, 305 Ill. App. 3d 550, 559, 713 N.E.2d 110, 116

(1999) (finding that the legislature has chosen to limit the

admissibility of results obtained pursuant to section 11-501.4(a)

to criminal prosecutions and not statutory-summary-suspension

proceedings).   In contrast, results of law-enforcement-directed

testing are admissible in any civil or criminal proceeding

arising out of the DUI arrest and statutory-summary-suspension

proceedings.    See 625 ILCS 5/11-501.2(a) (West 2006) (providing

for the admissibility of chemical testing in any civil or crimi-

nal proceeding arising out of a DUI and proceedings pursuant to

section 2-118.1 of the Vehicle Code (625 ILCS 5/2-118.1 (West

2006)) so long as certain requirements are met, such as the tests

being performed according to certain standards).

           The legislature limited the use of medical-personnel-

directed testing by making the results of such testing inadmissi-

ble in a statutory-summary-suspension proceeding.   As a result,

even when medical-personnel-directed testing has been performed

pursuant to section 11-501.4(a) (625 ILCS 5/11-501.4(a) (West

2006)), the arresting officer must seek chemical testing pursuant

to section 11-501.1(a) of the Vehicle Code (625 ILCS 5/11-


                               - 18 -
501.1(a) (West 2006)) to preserve the State's ability to sum-

marily suspend the motorist's license.    See, e.g., People v.

Coffin, 305 Ill. App. 3d 595, 598-600, 712 N.E.2d 909, 911-12

(1999) (holding that the State is not estopped from using the

result of a blood-alcohol test performed on a blood sample

obtained in a hospital emergency room to prosecute the defendant

for DUI even though the State previously used the defendant's

refusal to submit to a blood-alcohol test to obtain summary

suspension of his driver's license as the positions taken by the

State were not factually inconsistent).   Consequently, the

arresting officer did not act improperly by asking defendant to

submit to a chemical test even though he knew hospital staff had

already drawn blood and determined defendant's BAC.    The Secre-

tary of State properly suspended defendant's driver's license

when defendant revoked his implied consent.

           This court is not persuaded by the recent Second

District Appellate Court decision in People v. Severson, No. 2-

07-0134 (March 7, 2008),      Ill. App. 3d     ,      N.E.2d     .

In Severson, the defendant initially refused to submit to testing

but later permitted his blood to be drawn after being told he

could not refuse and his blood could be taken regardless of his

refusal.   The Severson court held that the record supported the

trial court's conclusion that the defendant had not refused to

consent and affirmed the rescission of the defendant's statutory


                              - 19 -
summary suspension.

          While this court does not agree with the Severson

decision, this case is nonetheless distinguishable.    In this

case, defendant does not challenge whether he refused to consent.

He argues the State had no basis on which to ask defendant to

consent when the State already had the results of the medical-

personnel-directed testing.   Moreover, Severson did not involve

medical-personnel-directed testing, which is not admissible in

statutory-summary-suspension proceedings.    See 625 ILCS 5/11-

501.4(a) (West 2006) (results of blood tests performed by medical

personnel while a person is receiving medical treatment in a

hospital emergency room are only admissible in evidence in DUI

prosecutions, similar provisions of a local ordinance, or

reckless-homicide prosecutions); Massie, 305 Ill. App. 3d at 559,

713 N.E.2d at 116 (finding that the legislature has chosen to

limit the admissibility of results obtained pursuant to section

11-501.4(a) of the Vehicle Code to criminal prosecutions and not

statutory-summary-suspension proceedings).    If defendant herein

had consented, his blood would have been drawn and those test

results would have been used to statutorily suspend defendant's

driver's license.   Under defendant's theory, once medical-

personnel-directed testing occurs, the State would not be permit-

ted to request defendant's consent, and would be unable to use

the medical-personnel-directed test results in a statutory-


                              - 20 -
summary-suspension proceeding, and his licence could not be

summarily suspended.   Nothing in the plain language of the

statute compels such a result.

          To summarize, reading the statutes as defendant re-

quests would contravene the statutes' plain language and purpose

to protect highway travelers, quickly remove impaired drivers

from the highways, and motivate drivers to submit to testing.     If

an arresting officer cannot request further chemical testing once

medical-personnel-directed testing has been performed, the

Secretary of State would have no basis on which to suspend a

motorist's license because the results of the medical-personnel-

directed testing would not be admissible in a statutory-summary-

suspension proceeding.   The statutes clearly provide that even

where medical-personnel-directed testing has been performed, the

arresting officer may request further chemical testing pursuant

to section 11-501.1(a) of the Vehicle Code (625 ILCS 5/11-

501.1(a) (West 2006)) for use in civil, criminal, and statutory-

summary-suspension proceedings.   A motorist's refusal to submit

to law-enforcement-directed testing pursuant to section 11-

501.1(a) of the Vehicle Code (625 ILCS 5/11-501.1(a) (West

2006)), even when medical-personnel-directed testing has been

performed pursuant to section 11-501.4(a) of the Vehicle Code

(625 ILCS 5/11-501.4(a) (West 2006)), will result in a statutory

summary suspension of his driver's license.


                              - 21 -
                           III. CONCLUSION

            For the reasons stated, we affirm the trial court's

judgment.

            Affirmed.

            APPLETON, P.J., concurs.

            COOK, J., specially concurs.




                               - 22 -
            JUSTICE COOK, specially concurring:

            I disagree with the majority's conclusion that the

results of medical-personnel-directed testing under section 11-

501.4 of the Vehicle Code (625 ILCS 5/11-501.4 (West 2006)) are

not admissible in statutory-summary-suspension proceedings.      Slip

op. at 16.    As the majority points out, such results are admissi-

ble in DUI prosecutions.    Slip op. at 16.   DUI convictions are

admissible in mandatory revocation proceedings by the Secretary

of State.    625 ILCS 5/6-205(a)2 (West 2006).    If the Secretary of

State is entitled to consider the DUI conviction, he is also

entitled to consider the evidence on which that conviction is

based.

            I recognize that a summary suspension will usually take

place quickly, before there has been a DUI conviction.     That is

the whole purpose of the summary-suspension procedure.     That is

no reason, however, to bar the Secretary's consideration of

evidence admissible in DUI proceedings.    The fact that section

11-501.4(a) of the Vehicle Code (625 ILCS 5/11-501.4(a) (West

2006)) does not explicitly state that the Secretary must be

notified of medical-personnel-directed testing results is not

significant.    The statute makes no provision that the Secretary

may not be notified of such testing.    Explicit provisions for

disclosure in some cases do not rule out the possibility of

disclosure in other cases.


                               - 23 -
          Nevertheless, I agree with the majority that the fact

that medical-personnel-directed testing has been performed does

not prevent (1) an arresting officer from requesting that a

driver submit to chemical testing under section 11-501.1(a) of

the Vehicle Code (625 ILCS 5/11-501(a) (West 2006)) or (2) the

State from punishing the driver for refusing to submit to that

testing under section 6-208.1 of the Vehicle Code (625 ILCS 5/6-

208.1 (West 2006)).   Because the chemical testing is more likely

to produce quick results that may be acted on by the Secretary of

State, medical-personnel-directed testing is not an alternative

which may be used in place of chemical testing.




                              - 24 -